COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Michele O. Miller and Robert H. Steelhammer v. Green Bank, N.A.

Appellate case number:   01-18-00070-CV

Trial court case number: 2016-25547A

Trial court:             281st District Court of Harris County

       On February 5, 2019, this Court abated the appeal because appellant, Robert H.
Steelhammer, petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, under case number 18-30385. See TEX. R. APP. P.
8.2. Through the Public Access to Court Electronic Records (PACER) system, this Court has
learned that the bankruptcy case was closed on October 8, 2019.
        Unless any party to the appeal files a response by February 5, 2021, indicating that the
parties no longer wish to dismiss the appeal, this appeal will be reinstated and dismissed in
accordance with the motion filed on January 23, 2019.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___January 5, 2021____